

Exhibit 10.6
 
RUSSOIL CORPORATION
CONVERTIBLE
PROMISSORY NOTE


$200,000 
 July 3, 2007
New York, New York

    
For value received, RUSSOIL CORPORATION, a corporation formed under the laws
Nevada (“Maker”), hereby promises to pay to the order of Bluewater Partners,
S.A.. a corporation formed under the laws of the Cayman Islands or its
affiliates (collectively, “Lender”) the principal sum of up to Two Hundred
Thousand Dollars ($200,000). Interest shall accrue daily based on a 360-day year
from the date set forth above, at the rate of ten percent (10%) per annum. The
principal amount of this Note, together with accrued interest, shall be due and
payable on demand. At the option of Lender, the principal of this Note and any
interest accrued thereon, may be converted into shares of the common stock of a
Maker, at the rate of one share for each $0.10 (ten cents) of indebtedness (the
“Conversion Price”).
 
1. This Note shall be construed in accordance with the laws of the State of New
York as such laws apply to contracts made and to be performed entirely within
the State of New York, without regard to the conflicts of laws provisions
therefore or the actual domicile of the Maker or the Lender.
 
2. If this Note is not paid on demand, the Lender may, in its discretion,
proceed to protect and enforce its rights by such appropriate judicial
proceedings as the Lender shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
under this Note or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy.
 
3. The Conversion Price and the number of shares of common stock purchasable
upon the conversion of this Note are subject to adjustment from time to time
upon the occurrence of any of the events specified in this paragraph 3.
 
(a) In case the Lender shall (i) pay a dividend or make a distribution in shares
of common stock or other securities, (ii) subdivide its outstanding shares of
common stock into a greater number of shares, (iii) combine its outstanding
shares of common stock into a smaller number of shares, or (iv) issue by
reclassification of its shares of common stock other securities of the Maker,
then the Conversion Price in effect at the time of the record date for such
dividend or on the effective date of such date, shall be proportionately
adjusted so that if the Note or any part thereof is exercised, the Lender shall
be entitled to receive the aggregate number and kind of shares of common stock
(or such other securities other than common stock) of the Maker, at the same
aggregate Conversion Price, that, if such Note had been exercised immediately
prior to such date, the Lender would have owned upon such exercise and been
entitled to receive by virtue of such dividend, distribution, subdivision,
combination or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur.
 
 
 

--------------------------------------------------------------------------------

 


(b) In case the Maker shall fix a record date for the making of a distribution
to all holders of common stock (including any such distribution made in
connection with a consolidation or merger in which the Maker is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Conversion Price to be in effect after such record date
shall be determined by multiplying the Conversion Price in effect immediately
prior to such record date by a fraction, the numerator which shall be the
current market price per share of common stock on such record date, less the
amount of cash so to be distributed (or the fair market value as determined in
good faith by, and reflected in a formal resolution of, the Board of Directors
of the Maker) of the portion of the assets or evidences of indebtedness so to be
distributed, or of such subscription rights or warrants, applicable to one share
of common stock, and the denominator of which shall be such current market price
per share of common stock. Such adjustment shall be made successively whenever
such a record date is fixed; and in the event that such distribution is not so
made, the Conversion Price shall again be adjusted to be the Conversion Price
which would then be in effect if such record date had not been fixed.


(c) Notwithstanding any provision herein to the contrary, no adjustment in the
Conversion Price shall be required unless such adjustment would require an
increase or decrease of at least one (1%) percent in the Conversion Price;
provided, however, that any adjustments which by reason of this subsection (c)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this paragraph 3 shall be made
to the nearest cent or the nearest one-hundredth of a share, as the case may be.


(d) In the event that at any time, as a result of an adjustment made pursuant to
subsection (a) above, the Lender shall become entitled to receive any shares of
capital stock of Maker other than shares of Common Stock, thereafter number of
such other shares so receivable upon exercise of this Note shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the shares of common stock
contained in this paragraph 3, and the other provisions of this Note shall apply
on like terms to any such other shares.
 
(e) If Maker merges or consolidates into or with another corporation or entity,
or if another corporation or entity merges into or with Maker (excluding such a
merger in which the Maker is the surviving or continuing corporation and which
does not result in any reclassification, conversion, exchange, or cancellation
of the outstanding shares of common stock), or if all or substantially all of
the assets or business of the Maker are sold or transferred to another
corporation, entity, or person, than, as a condition to such consolidation,
merger, or sale (a “Transaction”), lawful and adequate provision shall be made
whereby the Maker shall have the right from and after the Transaction to
receive, upon conversion of this Note and upon the terms and conditions
specified herein and in lieu of the shares of the common stock that would have
been issuable if this Note had been converted immediately before the
Transaction, such shares of stock, securities, or assets as the Lender would
have owned immediately after the Transaction if the Lender had converted this
Note immediately before the effective date of the Transaction.


4. The Maker agrees at all times to reserve and hold available out of its
authorized but unissued shares of common stock the number of shares of common
stock issuable upon the full exercise of this Note. The Maker further covenants
and agrees that all shares of common stock that may be delivered upon the
conversion of this Note will, upon delivery, be fully paid and nonassessable and
free from all taxes, liens and charges with respect to the purchase thereof
hereunder.
 
 
 

--------------------------------------------------------------------------------

 


5. If at any time prior to the date two (2) years from the date of this Note or
such earlier date when all shares of common stock issuable upon conversion of
this Note (the “Note Shares”) (a) have been sold, or (b) may be sold without
volume restrictions pursuant to Rule 144(k) as determined by the counsel to the
Maker pursuant to a written opinion letter to such effect, addressed and
acceptable to the Lender’s transfer agent and the Lender , that there is not an
effective registration statement covering the Note Shares, and the Lender shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to the
Lender a written notice of such determination.


6. The Maker and each surety, endorser, guarantor, and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally,
waive presentment and demand for payment, protest, notice of protest and
nonpayment, notice of the intention to accelerate, notice of acceleration, and
agree that their liability on this Note shall not be affected by any renewal or
extension in the time of payment hereof, by any release or change in any
security for the payment of this Note, and hereby consent to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, releases, or changes.


7. In case any provision in this Note shall be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


8. In any case where any date provided herein shall not be a business day, then
(notwithstanding any other provision of this Note), the event required or
permitted on such date shall be required or permitted, as the case may be, on
the next succeeding business day with the same force and effect as if made on
the date upon which such event was required or permitted pursuant hereto.


No delay or omission of Lender to exercise any right or remedy accruing upon any
event of default shall impair any such right or remedy or constitute a waiver of
any such event or default or any acquiescence therein. Every right or remedy
given hereby or by law may be exercised from time to time, and as often as may
be deemed expedient.


IN WITNESS WHEREOF, the undersigned hereby executes this Promissory Note as of
the date first above written
 
 
 

--------------------------------------------------------------------------------

 
 

        “MAKER”       RUSSOIL CORPORATION  
   
   
  By:   /s/ Silvestre Hutchinson  

--------------------------------------------------------------------------------

Silvestre Hutchinson
Chief Executive Officer and
President

 
ACKNOWLEDGED AND ACCEPTED
BY “LENDER”
              BLUEWATER PARTNERS, S.A.               By: /s/ Myron Gushlak    

--------------------------------------------------------------------------------

   
Name: Myron Gushlak 
    Title: Managing Director        

 
 
 

--------------------------------------------------------------------------------

 